DETAILED ACTION
RE: Yang
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1, 3, 9, 15-26, 28, 29 and 49) and species election of antibody 28-8 in the reply filed on 4/12/2021 is acknowledged.
3.	Regarding applicant’s comment on listing only claim 20 as a generic claim, the species (antibodies listed in claim 21) are used in the IHC assay for measuring a PD-L1 expression (for detection). Other claims do not recite antibody for detection or IHC, therefore are not listed as generic claim. The antibody recited in other claims are for treatment.
4.	Claims 1, 3, 9, 14-26, 28-29 and 49-50 are pending. Claims 2, 4-8, 10-13, 27, 30-48 and 51 are cancelled. Claims 14 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.
5.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are under examination.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 2/3/2021 has been considered by the examiner.
Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 27, paragraphs [0091]-[0093]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
8.	Claims 1, 3 and 24 are objected to because of the following informalities: 
A.	Claims 1 and 3 are objected to for the recitation of “(“anti-PD1 antibody monotherapy”) and “(“combination therapy”)”. It is unclear if the claimed methods are limited to anti-PD1 antibody monotherapy (i.e. exclude any combination therapy), or allow combination therapy that does not include an anti-CTLA-4 antibody. For clarity, it is suggested the terms “(“anti-PD1 antibody monotherapy”) and “(“combination therapy”)” be deleted.
B.	Claim 24 is objected to for reciting “a portion thereof” in line 3. It should be changed to “an antigen-binding portion thereof” as not all portions of an antibody bind an antigen. 

Claim Rejections - 35 USC § 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 16 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 does not further limit the subject matter of claim 3 because claim 3 recites “treating a melanoma tumor”. 
Claim 49 depends from claim 3. Claim 3 requires the anti-PD-L1 antibody treatment to be a monotherapy. However, claim 49 recites “further administering an anti-cancer agent”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


12.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 recites specific antibodies 28-8, 28-1, 28-12, 29-8, 5H1 as part of the claimed invention. It is apparent that the recited antibodies are required to practice the claimed invention, because they are specifically required in the claims. As required elements they must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the cell lines listed in claim 7. See 37 CFR 1.802.  
For example, the specification only discloses the variable regions of antibody 28-8 (i.e. SEQ ID NOs: 1 and 2, see specification, paragraph [0105]). The specification does not disclose the sequence for the entire antibody which includes the hinge, CH1, CH2 and CH3. The disclosure of only the amino acid sequences of the VH and VL regions does not allow one to make or reproduce the claimed antibody 28-8. Furthermore, it does not appear that the antibody 28-8 is commercially available.  Deposit of the hybridoma would satisfy the enablement requirements of 35 U.S.C. § 112, first paragraph.  See, 37 C.F.R. 1.801-1.809.  
Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
 (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).	

Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.

Claim Rejections - 35 USC § 112(a)
13.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 23 recites “anti-PD-1 antibody or antigen binding portion thereof cross-competes with nivolumab for binding to human PD-1”. The specification does not 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC112 is severable from its enablement provision (see page 115).
An adequate written description of the claimed antibodies must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Antibody competition with synthetic peptides can be performed to identify the binding epitopes of antibodies (Tzartos et al., Methods in Molecular Biology, 1996, 66:55-66).  Using this technique, Tzartos et al. demonstrated that antibodies cross compete with one another if their cognate epitopes are located 5 or less residues apart (entire document, specifically note abstract and page 56, 2nd paragraph in particular). These findings show that antibodies do not need to bind to the same epitope as another antibody to compete with the antibody for binding.  
Although identifying potential epitopes on proteins have been well characterized in the art, the prior art does not teach how to predict the structures of the antibodies that bind to a disclosed epitopes. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that cross-competes with nivolumab for binding to human PD-1. Furthermore, the art does not provide any indication that a single antibody 
Lastly, even if one can identify the antibodies which cross-compete with nivolumab for binding to human PD-1 by screening assay, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). With respect to screening assays, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as claimed at the time the application was filed.  


Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 9, 15-26, 28, 29 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
	Cogswell et al. teaches a method for immunotherapy of a subject afflicted with cancer, which method comprises:
(a) selecting a subject that is a suitable candidate for immunotherapy, the selecting comprising:(i) providing a test tissue sample obtained from a patient with cancer of the tissue, the test tissue sample comprising tumor cells and tumor-infiltrating inflammatory cells;(ii) assessing the proportion of cells in the test tissue sample that express PD-L1 on the cell surface; and(iii) selecting the subject as a suitable candidate based on an assessment that the proportion of cells in the test tissue sample that express PD-L1 on the cell surface exceeds a predetermined threshold level; and 
(b) administering a composition comprising a therapeutically effective amount of an anti-PD-1 antibody or an antigen binding fragment thereof to the selected subject, 
wherein the cancer is melanoma, the anti-PD-1 antibody is nivolumab (a human IgG4 antibody that binds human PD-1) or an antibody that competes with nivolumab for binding to human PD-1, the therapeutically effective amount of the anti-PD-1 antibody or antigen-binding portion thereof comprises a dose ranging from 0.1 to 10.0 mg/kg, 1mg/kg or 3mg/kg body weight which is administered at a dosing schedule of once per week, once every two weeks, once every three weeks, or once a month, wherein the proportion of cells that express PD-Ll is assessed by performing an assay to determine .

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 9, 15-26, 28, 29 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,072,082, in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
Claims 1-28 of U.S. Patent No. 10,072,082 disclose a method for treating a human subject afflicted with cancer using an immunotherapy, which method comprises: (a) selecting a human subject who is a suitable candidate for immunotherapy, wherein the selecting comprises: assessing the proportion of cells in a test tissue sample that express PD-L1 on the cell surface as determined by immunohistochemistry (IHC) using an anti-PD-L1 antibody, wherein the test tissue sample is obtained from a tumor of the subject and wherein the proportion of cells that express PD-L1 on the cell surface is ≥5%;  and (b) administering a composition comprising a therapeutically effective amount of an anti-PD-1 antibody to the subject, wherein the anti-PD-L1 antibody is nivolumab  (human IgG4 antibody), or an anti-PD-1 antibody cross-competes with nivolumab, the test tissue sample is a formalin-fixed paraffin-embedded (FFPE) tissue sample, the cancer is melanoma, the cancer is an advanced, recurring, metastatic, and/or refractory cancer, the method further comprising administering a second therapeutic agent, the second therapeutic agent comprises a chemotherapy. 
 Claims 1-28 of U.S. Patent No. 10,072,082 do not disclose that expression of PD-L1 is detected by automated IHC assay using antibody 28-8. Claims 1-28 of U.S. Patent No. 10,072,082 do not disclose the dose of nivolumab is 3mg/kg once every three weeks.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to detect the expression of PD-L1 by an automated IHC assay using the anti-PD-L1 monoclonal antibody 28-8, and treat the patient with the anti-PD-1 antibody or antigen-binding portion thereof at a dose of 1mg/kg or 3mg/kg body weight once every three weeks in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell et al. teaches that the expression of PD-L1 in cancer tissue samples can be detected by an automated IHC assay using the anti-PD-L1 monoclonal antibody 28-8 and cancer patients can be treated with the anti-PD-1 antibody or antigen-binding portion thereof at a dose of 1mg/kg or 3mg/kg body weight once every three weeks (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9).

18.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. , in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
Claims 1-20 of U.S. Patent No. 10,392,442 disclose a method for treating a subject afflicted with a tumor comprising measuring PD-L1 expression in the tumor, and administering the subject in need thereof an anti-PD-1 antibody in combination with varlilumab, wherein the anti-PD-1 antibody is nivolumab (human IgG4 antibody), wherein the tumor is melanoma, the tumor is PD-L1 positive, the anti-PD-1 antibody is administered at a dose ranging from at least about 0.1 mg/kg to at least about 10.0 mg/kg body weight once about every 1, 2 or 3 weeks, the anti-PD-1 antibody is administered at a dose of at least about 3 mg/kg body weight once about every 2 weeks, the method further comprising administering an anti-cancer agent
Claims 1-20 of U.S. Patent No. 10,392,442 do not disclose that expression of PD-L1 is detected in formalin-fixed paraffin-embedded tissue sample by automated IHC assay using antibody 28-8. Claims 1-20 of U.S. Patent No. 10,392,442 do not disclose that the melanoma tumor are characterized by having at least 5% of tumor cells showing binding to the anti-PD-L1 antibody.
Cogswell et al. teaches detecting the expression of PD-L1 in formalin-fixed paraffin-embedded cancer tissue samples by an automated IHC assay using the anti-PD-L1 monoclonal antibody 28-8, selecting and treating patients whose tumors are characterized by having at least 5% of tumor cells or a single tumor-infiltrating inflammatory cell showing binding to the anti-PD-L1 antibody (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to detect the expression of PD-L1 in formalin-fixed paraffin-embedded cancer tissue samples by an automated IHC assay using the anti-PD-L1 monoclonal antibody 28-8, and further select and treat patients whose tumors are characterized by having at least 5% of tumor cells showing binding to the anti-PD-L1 in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell et al. teaches that the expression of PD-L1 in formalin-fixed paraffin-embedded cancer tissue samples can be detected by an automated IHC assay using the anti-PD-L1 monoclonal antibody 28-8, and patients whose tumors are characterized by having at least 5% of tumor cells or a single tumor-infiltrating inflammatory cell showing binding to the anti-PD-L1 antibody are treated with an anti-PD1 antibody..

19.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
i) 	claims 1-31 of U.S. Patent No. 9,765,147B2, 
ii) 	claims 1-31 of US. Patent No. 10,221,244, or
iii)	claims 1-31 of US. Patent No. 10,618,967,
in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
Claims 1-31 of U.S. Patent No. 9,765,147B2 disclose a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of 
the anti-PD-1 antibody is administered at a dose of about 0.5-10 mg/kg, such as at a dose of about 0.5, about 1, about 2, about 3, about 4, about 5, or about 10 mg/Kg, the cancer is melanoma, the anti-PD-1 antibody is nivolumab, the anti-PD-1 antibody is administered every two weeks. 
Claims 1-31 of US. Patent No. 10,221,244 disclose a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of an anti-CSF1R antibody and an anti-PD-1 antibody, wherein the anti-PD-1 antibody is nivolumab, and is administered at a dose of about 0.5-10 mg/kg, such as at a dose of about 0.5, about 1, about 2, about 3, about 4, about 5, or about 10 mg/Kg, once per 1, 2, 3, 4, or 5 weeks, the cancer is melanoma.
Claims 1-31 of US. Patent No. 10,618,967 disclose a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of an anti-CSF1R antibody and an anti-PD-1 antibody, wherein the anti-PD-1 antibody is  nivolumab, the anti-PD-1 antibody is administered at a dose of about 0.5-10 mg/kg, such as at a dose of about 0.5, about 1, about 2, about 3, about 4, about 5, or about 10 mg/Kg, once per 1, 2, 3, 4, or 5 weeks, and the cancer is melanoma.
Claims 1-31 of U.S. Patent No. 9,765,147B2, claims 1-31 of US. Patent No. 10,221,244, or claims 1-31 of US. Patent No. 10,618,967 do not disclose detecting PD-L1 in the melanoma tissue sample before treatment. These deficiencies are made up for in the teachings of Cogswell et al.

wherein the cancer is melanoma, wherein the proportion of cells that express PD-Ll is assessed by performing an assay to determine the presence of PD-L1 polypeptide on the surface of cells in the test tissue sample, wherein the test tissue sample is a formalin-fixed paraffin- embedded (FFPE) tissue sample, the presence of PD-L1 polypeptide is determined using an automated IHC assay, the IHC assay is performed using an anti-PD-L1 monoclonal antibody to bind to the PD-L1 polypeptide, wherein the anti-PD-L1 monoclonal antibody is antibody 28-8, the predetermined threshold level is 1% or 5% of tumor cells or a single tumor-infiltrating inflammatory cell expressing cell surface PD- L1 as determined by automated IHC using mAb 28-8 (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of the patents to include the method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment as taught by Cogswell in view of Cogswell. One of ordinary skill 
Although instant claims recite “monotherapy”, it appears that only anti-CTLA-4 antibody treatment is excluded by such term, as evidenced by claim 49. 

20.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,081,681B2, in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
Claims 1-18 of U.S. Patent No. 10,081,681B2 disclose a method of treating melanoma in a human patient, the method comprising administering to the patient an effective amount of each of: (a) an anti-LAG-3 antibody, (b) an anti-PD-1 antibody, wherein the anti-PD-1 antibody is nivolumab, the method comprises at least one administration cycle, wherein the cycle is a period of two weeks, wherein for each of the at least one cycle, one dose of the anti-PD-1 antibody is administered at a dose of 240 mg, and the at least one cycle consists of up to 12 cycles. 
Claims 1-18 of U.S. Patent No. 10,081,681B2 do not disclose detecting PD-L1 in the melanoma tissue sample before anti-PD-1 antibody treatment. Claims 1-18 of U.S. Patent No. 10,081,681B2 do not disclose administering the PD-1 antibody every three 
Cogswell et al. teaches a method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment, the selecting comprising:(i) providing a test tissue sample obtained from a patient with cancer of the tissue, the test tissue sample comprising tumor cells and tumor-infiltrating inflammatory cells;(ii) assessing the proportion of cells in the test tissue sample that express PD-L1 on the cell surface; and(iii) selecting the subject as a suitable candidate based on an assessment that the proportion of cells in the test tissue sample that express PD-L1 on the cell surface exceeds a predetermined threshold level; and 
wherein the cancer is melanoma, wherein the proportion of cells that express PD-Ll is assessed by performing an assay to determine the presence of PD-L1 polypeptide on the surface of cells in the test tissue sample, wherein the test tissue sample is a formalin-fixed paraffin- embedded (FFPE) tissue sample, the presence of PD-L1 polypeptide is determined using an automated IHC assay, the IHC assay is performed using an anti-PD-L1 monoclonal antibody to bind to the PD-L1 polypeptide, wherein the anti-PD-L1 monoclonal antibody is antibody 28-8, the predetermined threshold level is 1% or 5% of tumor cells or a single tumor-infiltrating inflammatory cell expressing cell surface PD- L1 as determined by automated IHC using mAb 28-8 (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9). Cogswell et al. teaches treating melanoma with a therapeutically effective amount of the anti-PD-1 antibody or antigen-binding portion thereof comprises a dose ranging from 0.1 to 10.0 mg/kg, 1mg/kg or 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to include the method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment as taught by Cogswell in view of Cogswell. One of ordinary skill in the art would have been motivated to do so for purpose of identifying patients who would be responsive to anti-PD-1 treatment. This is because the anti-PD-1 antibody is used to inhibit the interaction between PD-1 and PD-L1. One of ordinary skill in the art would have had a reasonable expectation of success because Cogswell teaches the method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to administer the PD-1 antibody every three weeks at a dosage of 1-3 mg/kg in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell teaches that 1-3 mg/kg of PD-1 antibody can be administered every three weeks for treating cancer. 

21.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. , in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
Claims 1-21 of U.S. Patent No. 10,668,152 disclose a method for treating a subject afflicted with a tumor comprising administering to the subject an antibody or an antigen-binding portion thereof that binds specifically to a Programmed Death-1 (PD-1) receptor and inhibits PD-1 activity ("anti-PD-1 antibody") at a dose of 240 mg in combination with an antibody or an antigen-binding portion thereof that specifically binds to CD27 ("anti-CD27 antibody") at a dose of 3 mg/kg;  wherein the anti-PD-1 antibody is nivolumab, the tumor is melanoma, the nivolumab is administered once every 2 weeks, the anti-PD-1 antibody is administered once every 1, 2 or 3 weeks, the tumor is PD-L1 positive, the method further comprising measuring PD-L1 expression 
in the tumor, the method further comprising administering an anti-cancer agent. 
 Claims 1-21 of U.S. Patent No. 10,668,152 do not disclose detecting PD-L1 in the formalin-fixed paraffin embedded melanoma tissue sample by automated IHC using antibody 28-8. Claims 1-18 of U.S. Patent No. 10,688,152 do not disclose administering the PD-1 antibody every three weeks at a dosage of 1-3 mg/kg. However, these deficiencies are made up for in the teachings of Cogswell.
Cogswell et al. teaches a method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment, the selecting comprising:(i) providing a test tissue sample obtained from a patient with cancer of the tissue, the test tissue sample comprising tumor cells and tumor-infiltrating inflammatory cells;(ii) assessing the proportion of cells in the test tissue sample that express PD-L1 on the cell surface; and
wherein the cancer is melanoma, wherein the proportion of cells that express PD-Ll is assessed by performing an assay to determine the presence of PD-L1 polypeptide on the surface of cells in the test tissue sample, wherein the test tissue sample is a formalin-fixed paraffin- embedded (FFPE) tissue sample, the presence of PD-L1 polypeptide is determined using an automated IHC assay, the IHC assay is performed using an anti-PD-L1 monoclonal antibody to bind to the PD-L1 polypeptide, wherein the anti-PD-L1 monoclonal antibody is antibody 28-8, the predetermined threshold level is 1% or 5% of tumor cells or a single tumor-infiltrating inflammatory cell expressing cell surface PD- L1 as determined by automated IHC using mAb 28-8 (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9). Cogswell et al. teaches treating melanoma with a therapeutically effective amount of the anti-PD-1 antibody or antigen-binding portion thereof comprises a dose ranging from 0.1 to 10.0 mg/kg, 1mg/kg or 3mg/kg body weight which is administered at a dosing schedule of once per week, once every two weeks, once every three weeks, or once a month, (see claims, pages 3-7, 15, 19, 20, 40, 42, lines 7-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to include the method for selecting a subject that is a suitable candidate for anti-PD1 antibody treatment as taught by Cogswell in view of Cogswell. One of ordinary skill in the art would have been motivated to do so for purpose of identifying patients who 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to administer the PD-1 antibody every three weeks at a dosage of 1-3 mg/kg in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell teaches that 1-3 mg/kg of PD-1 antibody can be administered every three weeks for treating cancer. 

22.	Claims 1, 3, 9, 15-26, 28, 29 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 14, 16-18, 20-21, 25 and 50 of copending Application No. 16/240,316, in view of Cogswell et al. (WO2013/173223A1, pub. date: 11/21/2013, IDS filed on 2/3/2021).
This is a provisional nonstatutory double patenting rejection.
Claims 2, 8, 14, 16-18, 20-21, 25 and 50 of copending application No. 16/240,316 disclose a method for treating a melanoma comprising administering to a patient afflicted with a melanoma tumor an anti-PD-1 antibody or an antigen-binding portion thereof at a flat dose of 240 mg once every two weeks or 480 mg once every four weeks; wherein the patient is characterized by (i) extended progression-free survival for over 8 months, (ii) tumor size Atty. Dkt. No. 3338.0330003/ELE/C-K-3-YANGAppl. No. 16/240,316 reduction at least about 10%, about 20%, 30%, about 40%, or about 50% compared to the tumor size prior to the administration, or (iii) both, the method further comprising  measuring a PD-L1 expression on the melanoma tumor prior to the administration, wherein the measuring comprises providing a test tissue sample obtained from the patient, the test tissue sample comprising tumor cells and/or tumor-infiltrating inflammatory cells, the measuring further comprises assessing the proportion of cells in the test tissue sample that express PD-L1 on the cell surface,  the test tissue sample is a formalin- fixed paraffin- embedded (FFPE) tissue sample, and wherein the presence of PD-L1 is determined using an automated IHC assay, wherein the IHC assay is performed using an anti-PD-L1 monoclonal antibody that specifically binds to the PD-L1 and wherein the anti-PD-L1 monoclonal antibody comprises a variable heavy chain region comprising the amino acid sequence set forth in SEQ ID NO: 1 and a variable light region comprising the amino acid sequence set forth in SEQ ID NO: 2 (VH and VL of antibody 28.8).  The PD-L1 positive melanoma tumor is characterized by having at least about 5% of tumor cells showing binding to the anti-PD-L1 antibody or an antigen-binding portion thereof, the anti- PD-1 antibody is nivolumab, the method further comprising administering an anti-cancer agent, the anti-PD-I antibody is administered at a flat dose of 240 mg once every two weeks, or 480 mg once every four weeks.  
Claims 2, 8, 14, 16-18, 20-21, 25 and 50 of copending Application No. 16/240,316 do not disclose administering the PD-1 antibody every three weeks at a dosage of 1-3 mg/kg. However, these deficiencies are made up for in the teachings of Cogswell.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to administer the PD-1 antibody every three weeks at a dosage of 1-3 mg/kg in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell teaches that 1-3 mg/kg of PD-1 antibody can be administered every three weeks for treating cancer. 

Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643